Order entered November 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01064-CV

            SM ARCHITECTS, PLLC AND ROGER STEPHENS, Appellants

                                              V.

                AMX VETERAN SPECIALTY SERVICES, LLC, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-11230

                                          ORDER
       Before us is appellee’s motion to dismiss for lack of jurisdiction. The same issues and

arguments presented in appellee’s motion were presented in the briefs on appeal and addressed in

this Court’s opinion issued this same date. Because the issues presented in the motion were

resolved in the appeal, appellee’s motion is DENIED AS MOOT.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE